DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “rotary cleaning unit” in Claims 1, 3, 10, and 19, “rotation cleaning unit” in Claim 10, “driving unit” in Claim 1, “regulating unit” in Claims 11 and 12, “first rotary cleaning unit” in Claim 19, “second rotary cleaning unit” in Claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10, and therefore dependent Claims 3-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the nozzle".  There is insufficient antecedent basis for this limitation in the claims since a nozzle has not been previously claimed.

Claim 10 recites the limitation "the rotation cleaning unit".  There is insufficient antecedent basis for this limitation in the claims since a rotation cleaning unit has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 5, 9-11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenkiewicz et al. US 2009/0229069 (hereafter Lenkiewicz et al.).

Regarding Claim 1, Lenkiewicz et al. anticipates:
1. A nozzle for a cleaner (upright extractor 10) comprising:  
a nozzle housing (foot assembly 12) including a nozzle base (base housing cover 26) and a drain hole (spray distribution compartment 68) formed in the nozzle base (Figure 6), the drain hole configured to discharge water from the nozzle housing (Figure 7); 
a rotary cleaning unit (roller element 120) rotatably disposed below the nozzle housing (Figure 7), the rotary cleaning unit including a rotation plate (end caps 140 or roller frame 132) configured to be attached to a mop (roller cleaning medium 134); 
a driving unit (assembly comprising drive motor 116, gear box 124, drive gear 126 and belt 122) in the nozzle housing, the driving unit including a driving motor (drive motor 116) for driving the rotary cleaning unit (Paragraph [0048]); 
a control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) in the nozzle housing, the control board being configured to control the driving motor; and  
a water tank (fluid supply tank assembly 22) detachably mounted on an upper side of the nozzle housing (Figure 3), the water tank being configured to store water to be supplied to the rotary cleaning unit (through spray tip nozzle 94).  

Regarding Claim 2, Lenkiewicz et al. anticipates:
2. The nozzle of claim 1, 
wherein the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) is vertically spaced apart from the nozzle base (located in base housing 24 below base housing cover 26 as shown in Figure 4), and  
the nozzle further includes a blocking rib (spray tip cover 86 and walls around spray distribution compartment 68, Figure 7) disposed around the drain hole (spray distribution compartment 68), the blocking rib configured to block water from flowing to the control board (shown in Figure 7).  

Regarding Claim 5, Lenkiewicz et al. anticipates:
5. The nozzle of claim 2, wherein the water tank (fluid supply tank assembly 22) includes a coupling rib (labeled in attached Figure 6 below) configured to be coupled to the nozzle housing (foot assembly 12), the nozzle housing includes a rib insertion hole (labeled in attached Figure 6 below) configured to receive the coupling rib (shown in attached Figure 6 below), and the blocking rib (spray tip cover 86 and walls around spray distribution compartment 68, Figure 7) is positioned closer to the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) than the rib insertion hole (shown in comparison of Figures 3-7).  


    PNG
    media_image1.png
    528
    850
    media_image1.png
    Greyscale


Regarding Claim 9, Lenkiewicz et al. anticipates:
9. The nozzle of claim 1, wherein the nozzle housing (foot assembly 12) includes a suction flow path (suction flow path comprising at the least the first flow path 52 and second flow path 62) configured to suction air, the suction flow path includes: a first flow path (first flow path 52) extending in a lateral direction, and  a second flow path (second flow path 62) extending rearward from the first flow path (Figure 6), and the drain hole (spray distribution compartment 68) is positioned rearward from the first flow path (Figure 6).  

Regarding Claim 10, Lenkiewicz et al. anticipates:
10. The nozzle of claim 9, wherein the drain hole (spray distribution compartment 68) is either positioned between the first flow path and the rotary cleaning unit or positioned so as to overlap with the rotation cleaning unit (roller element 120) in a vertical direction (shown in Figure 6).  

Regarding Claim 11, Lenkiewicz et al. anticipates:
11. The nozzle of claim 1, further comprising: a regulating unit (fluid pump 114) extending through an opening (fluid path from fluid supply tank 22 to fluid pump 114) formed on a rear side of the nozzle housing (foot assembly 12)(Figure 5), the regulating unit configured to regulate a discharge of water from the water tank (Paragraph [0047]), and a supporting portion (walls of fluid component cavity 36) installed in the nozzle housing, the supporting portion being configured to support the regulating unit (Paragraph [0036]).  

Regarding Claim 16, Lenkiewicz et al. anticipates:
16. The nozzle of claim 1, further comprising: a connection tube (labeled in attached Figure 3 below) connected to the nozzle housing (foot assembly 12), the connection tube being configured to guide air (provides suction path to motor/fan assembly 42), wherein the nozzle housing includes an extension portion (labeled in attached Figure 6 below) extending rearwardly to support the connection tube (surrounds tube as shown in Figures 3 and 6), and wherein the extension portion includes a pair of supporting ribs (labeled in attached Figure 6 below) spaced apart from each other in the lateral direction, the ribs including generally curved surfaces facing each other (shown in Figure 6 below).  


    PNG
    media_image2.png
    964
    691
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    920
    588
    media_image3.png
    Greyscale

Regarding Claim 17, Lenkiewicz et al. anticipates:
17. The nozzle of claim 16, wherein the nozzle housing (foot assembly 12) includes a blocking wall (labeled in attached Figures 3 and 6 above) formed around the extension portion (labeled in attached Figure 6 above), the blocking wall configured to block the flow of water dropped on the extension portion (shown in Figure 3) from flowing to the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]).  

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenkiewicz et al. US 2009/0229069 (hereafter Lenkiewicz et al.) using a second interpretation of the claim language.

Regarding Claim 1, Lenkiewicz et al. anticipates:
1. A nozzle for a cleaner (upright extractor 10) comprising:  
a nozzle housing (foot assembly 12) including a nozzle base (base housing 24) and a drain hole (opening below spray distribution compartment 68) formed in the nozzle base (Figure 6), the drain hole configured to discharge water from the nozzle housing (Figure 7); 
a rotary cleaning unit (roller element 120) rotatably disposed below the nozzle housing (Figure 7), the rotary cleaning unit including a rotation plate (end caps 140 or roller frame 132) configured to be attached to a mop (roller cleaning medium 134); 
a driving unit (assembly comprising drive motor 116, gear box 124, drive gear 126 and belt 122) in the nozzle housing, the driving unit including a driving motor (drive motor 116) for driving the rotary cleaning unit (Paragraph [0048]); 
a control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) in the nozzle housing, the control board being configured to control the driving motor; and  
a water tank (fluid supply tank assembly 22) detachably mounted on an upper side of the nozzle housing (Figure 3), the water tank being configured to store water to be supplied to the rotary cleaning unit (through spray tip nozzle 94).  

Regarding Claim 2, Lenkiewicz et al. anticipates:
2. The nozzle of claim 1, 
wherein the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) is vertically spaced apart from the nozzle base (located in base housing 24 below base housing cover 26 as shown in Figure 4), and  
the nozzle further includes a blocking rib (fluid barrier ribs 32 and walls around and below spray distribution compartment 68, Figure 7) disposed around the drain hole (spray distribution compartment 68), the blocking rib configured to block water from flowing to the control board (shown in Figure 7).  

Regarding Claim 5, Lenkiewicz et al. anticipates:
5. The nozzle of claim 2, wherein the water tank (fluid supply tank assembly 22) includes a coupling rib (labeled in attached Figure 6 below) configured to be coupled to the nozzle housing (foot assembly 12), the nozzle housing includes a rib insertion hole (labeled in attached Figure 6 below) configured to receive the coupling rib (shown in attached Figure 6 below), and the blocking rib (fluid barrier ribs 32 and walls around and below spray distribution compartment 68, Figure 7) is positioned closer to the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) than the rib insertion hole (shown in comparison of Figures 3-7). 
 

    PNG
    media_image1.png
    528
    850
    media_image1.png
    Greyscale



Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR 2013-0129059A (hereafter Park et al.).

Regarding Claim 18, Park et al. anticipates:
18. A nozzle for a cleaner (cleaner, Title), comprising: 
a nozzle housing (housing of EW sterilization unit 100 shown in Figure 2); 
at least one rotary cleaning unit (mop operation unit 200) attached to the nozzle housing (Figure 2), the rotary cleaning unit including: 
a rotation plate (plate of mop 210 shown in Figure 2); and  
a mop (working surface of mop 210 shown in Figure 3) attached to the rotation plate (Figure 2); 
a motor (wing part 230) configured to rotate the mop (using assembly comprising worm gear 250); 
a first suction flow path (inlet 400) disposed between a front end of the nozzle housing and the at least one rotary cleaning unit (Figure 3); and  
a second suction flow path (suction outlet shown in Figure 2) extending generally perpendicularly from the first suction flow path (Figures 2 and 3).  

Regarding Claim 19, Park et al. anticipates:
19. The nozzle of claim 18, wherein the at least one rotary cleaning unit (mop operation unit 200) includes a first rotary cleaning unit (leftmost assembly comprising worm-gear 250/mop 210 etc.) and a second rotary cleaning unit (rightmost assembly comprising worm-gear 250/mop 210 etc.) disposed on opposite sides of the second suction flow path (shown in Figures 2 and 3).  

Regarding Claim 20, Park et al. anticipates:
20. The nozzle of claim 18, further including: 
a nozzle base (bottom housing of EW sterilization unit 100 shown in Figure 2);  
a drain hole (sprayers 130) disposed in the nozzle base and configured to discharge water from the nozzle housing (Figure 3); and 
a water tank (storage unit 150) configured to supply water to the mop (working surface of mop 210 shown in Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenkiewicz et al. US 2009/0229069 (hereafter Lenkiewicz et al.).


Regarding Claims 3, 4, and 6, Lenkiewicz et al. teaches the clamed components as labeled in Claims 1 and 2.  However, in the Claims 3, 4, and 6, the locations of blocking rib is different.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to merely relocate the blocking rib, drain hole, or rib insertion hole locations and still achieve the same basic operation with the motivation to achieve a desired shape or orientation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70

Regarding Claim 18, Lenkiewicz et al. teaches:
18. A nozzle for a cleaner (upright extractor 10), comprising: 
a nozzle housing (foot assembly 12); 
at least one rotary cleaning unit (roller element 120) attached to the nozzle housing (Figure 7), the rotary cleaning unit including: 
a rotation plate (end caps 140 or roller frame 132); and  
a mop (roller cleaning medium 134) attached to the rotation plate (Figure 7); 
a motor (drive motor 116) configured to rotate the mop (using assembly comprising gear box 124, drive gear 126 and belt 122); 
a first suction flow path (first flow path 52) disposed between a front end of the nozzle housing and the at least one rotary cleaning unit (Figure 6); and  
a second suction flow path (second flow path 62) extending generally perpendicularly from the first suction flow path (as shown in Figure 6, areas of the second flow path 62 path leading to the top of the recovery tank assembly 20 are substantially perpendicular to first flow path 52).  

	Lenkiewicz et al. teaches a first suction flow path that is generally directed upward from the cleaning surface and a second suction flow path generally directed rearward toward the recovery tank.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the flow path of the device as necessary to result in a closer to perpendicular arrangement since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Motivation to make the modification would be to reduce the height of the front end of the device or to achieve a desired cosmetic shape.

Claims 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenkiewicz et al. US 2009/0229069 (hereafter Lenkiewicz et al.) using the second interpretation of the claim language.

Regarding Claim 7, Lenkiewicz et al. teaches:
7. The nozzle of claim 5, wherein the nozzle housing (foot assembly 12) includes a nozzle cover (base housing cover 26) configured to cover the nozzle base (base housing 24)(Figures 1 and 3), the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) is seated on a support protrusion (ribs and bosses surrounding electrical component cavity 34 shown in Figure 5) extending upward from the nozzle base (Figure 5), and the blocking rib (fluid barrier ribs 32 and walls around and below spray distribution compartment 68, Figure 7) extends upwardly from the nozzle base (Figures 5 and 7).  

Regarding Claim 8, Lenkiewicz et al. teaches:
8. The nozzle of claim 7, wherein the rib insertion hole (labeled in attached Figure 6 above) is provided in the nozzle cover (base housing cover 26), and the blocking rib (fluid barrier ribs 32 and walls around and below spray distribution compartment 68, Figure 7) is either in contact with a lower surface of the nozzle cover or extending to a position adjacent to a lower surface of the nozzle cover (shown in Figures 5 and 7).  

Regarding Claim 11, Lenkiewicz et al. teaches:
11. The nozzle of claim 1, further comprising: a regulating unit (fluid pump 114) extending through an opening (fluid path from fluid supply tank 22 to fluid pump 114) formed on a rear side of the nozzle housing (foot assembly 12)(Figure 5), the regulating unit configured to regulate a discharge of water from the water tank (Paragraph [0047]), and a supporting portion (walls of fluid component cavity 36) installed in the nozzle housing, the supporting portion being configured to support the regulating unit (Paragraph [0036]).  

Regarding Claim 12, Lenkiewicz et al. teaches:
12. The nozzle of claim 11, wherein the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) is installed on the nozzle base (base housing 24), and the nozzle housing (foot assembly 12) includes: a nozzle cover (base housing cover 26) seated on an upper side of the nozzle base (Figures 3 and 6), and the regulating unit (fluid pump 114) installed on the nozzle cover (sandwiched between the base housing 24 and base housing cover 26), and  wherein the nozzle base includes: an outer wall (labeled in attached Figure 4 below) laterally spaced apart from the nozzle cover (Figure 4), the outer wall being positioned between the control board and the nozzle cover (Figure 4).  


As disclosed in Paragraph [0036], conventional electrical components are located inside the electrical component cavity 34.  It would have been obvious design choice to mount the electrical components on a board inside the allotted cavity space with the motivation to provide an efficient electrical connection between parts and provide a reliable mounting solution.  


    PNG
    media_image4.png
    720
    988
    media_image4.png
    Greyscale


Regarding Claim 13, Lenkiewicz et al. teaches:
13. The nozzle of claim 12, wherein a gap (shown in Figure 4) between the support portion (walls of fluid component cavity 36) and the nozzle cover (base housing cover 26) is disposed to face the outer wall (labeled in attached Figure 4 above) and a wall (labeled in attached Figure 3 below) of the nozzle cover.  


    PNG
    media_image5.png
    964
    738
    media_image5.png
    Greyscale

Regarding Claim 14, Lenkiewicz et al. teaches:
14. The nozzle of claim 12, wherein the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036]) is horizontally disposed and spaced apart from the bottom of the nozzle base (base housing 24)(see discussion below).

As disclosed in Paragraph [0036], conventional electrical components are located inside the electrical component cavity 34.  It would have been obvious design choice to mount the electrical components on a board and orient the board horizontally and offset from the bottommost horizontal surface of the nozzle base with the motivation to mount the board on standoffs and the fit as desired inside the allotted cavity space.  

Regarding Claim 15, Lenkiewicz et al. teaches:
15. The nozzle of claim 14, wherein an upper end portion of the outer wall (labeled in attached Figure 4 above) is located higher than an upper surface of the control board (conventional electrical components located inside electrical component cavity 34, Paragraph [0036])(since labeled outer wall covers the electrical component cavity 34 as shown in Figure 4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of fluid-based floor cleaners.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723